  Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 1 of 10 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 SUCXESS LLC,

        Plaintiff,                                             Case No. ________________

        v.                                                     Jury Trial Demanded

 SF MOTORS, INC.
 d/b/a SERES,

        Defendant.

                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sucxess LLC, by and through the undersigned counsel, files this Complaint for

Patent infringement against Defendant SF Motors, Inc. d/b/a Seres, and in support states:

                                                PARTIES

       1.      Plaintiff Sucxess LLC (“Sucxess”) is a limited liability company organized and

existing under the laws of the State of Michigan and having a principal place of business in

Birmingham, Michigan.

       2.      Defendant SF Motors, Inc. d/b/a Seres (“Seres”) is a corporation organized and

existing under the laws of the State of Delaware that maintains its registered office at The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801, and a place of business in Santa Clara, California.

                                    JURISDICTION AND VENUE

       3.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1 et seq., including 35 U.S.C. §§ 271. This Court has subject matter jurisdiction

under 28 U.S.C. §§ 1331 and 1338(a).
  Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 2 of 10 PageID #: 2



       4.      This Court has personal jurisdiction over Defendant at least because Defendant is

a corporation organized under the laws of the State of Delaware.

       5.      Venue is proper in this Judicial District under 28 U.S.C. §§ 1391 and 1400(b).

                                    THE PATENTS-IN-SUIT

       6.      U.S. Patent No. 10,027,505 (the “’505 Patent”) was duly and legally issued on July

17, 2018. A true and correct copy of the ’505 Patent is attached as Exhibit A.

       7.      U.S. Patent No. 10,454,707 (the “’707 Patent”) was duly and legally issued on

October 22, 2019. A true and correct copy of the ’707 Patent is attached as Exhibit B.

       8.      The’505 Patent is a continuation of U.S. Patent Application 14/846,811, which is

in turn a continuation of U.S. Patent Application 11/742,574, which was filed on April 30, 2007.

The ’707 Patent is a continuation of the ’505 patent. The ’505 Patent and the ’707 Patent are

hereinafter jointly referred to as the “Patents-in-Suit.”

       9.      Sucxess is the assignee of all right, title, and interest in the Patents-in-Suit. It has

the exclusive right to prosecute the present action for infringement of the Patents-in-Suit.

       10.     The Patents-in-Suit are valid and enforceable.

       11.     The Patents-in-Suit disclose a unique and valuable method, apparatus, and system

for retrofitting vehicles. Importantly, the inventions disclosed in the patents encompass vehicles

retrofitted as autonomous vehicle prototypes.

                        COUNT I – INFRINGEMENT OF THE ’505 PATENT

       12.     Plaintiff restates and incorporates by reference the foregoing allegations.

       13.     Defendant has infringed and, on information and belief, is now infringing, literally

or under the doctrine of equivalents, some or all claims of the ’505 Patent by making, using,

offering to sell, or selling in the United States, or importing into the United States, one or more



                                                  2
  Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 3 of 10 PageID #: 3



automobiles, including one or more Lincoln MKZ automobiles, retrofitted with an Advanced

Driver Assistance Systems (“ADAS”) kit made by Dataspeed Inc. (the “Accused Vehicles.”)

       14.      For example, claim 5 of the ’505 Patent is infringed as follows:

                a.         The product-by-process claim 5 covers a vehicle that has been retrofitted

according to the method as in claim 1. The Accused Vehicles have been retrofitted according to

that method as follows.

                b.         The method in claim 1 comprises “providing a vehicle having a factory-

installed first apparatus including a processor, programmed to communicate with a factory-

installed second apparatus through a vehicle data bus with a first message having an identifier.”

To assemble an Accused Vehicle, Seres or a supplier to Seres purchases and retrofits a Lincoln

MKZ with the Active Park Assist option, which comes equipped with various factory-installed

apparatuses, such as PAM (park assist module), PSCM (power steering control module), PCM

(powertrain control module), IPC (instrument panel cluster), GWM (gateway module), GSM

(gearshift module), and TRCM (transmission range control module). Each apparatus includes a

processor, which is programmed to communicate messages having CAN identifiers through a data

bus (HS-CAN1 and/or HS-CAN2 and/or HS-CAN3) in the following exemplary combinations:

             First Apparatus          Second Apparatus               First Message
                 PSCM                        PAM               Active park assist steering
                                                                   activation request
                 PSCM                        GWM                     Vehicle Speed
                 GMW                         PSCM               Parking aid angle control
                                                                         status
                 GWM                         PAM                    Parking aid status
                     PAM                     GWM                Parking aid angle control
                                                                         status
              PAM, GWM                       PCM                     Vehicle Speed
                     IPC                     GWM                    Parking aid status



                                                    3
  Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 4 of 10 PageID #: 4




             TRCM, GWM                     GSM                     Gear button data
             GSM, GWM                     TRCM                    Gear confirmation

               b.      The method in claim 1 further comprises “electrically disconnecting the

vehicle data bus between the factory-installed first apparatus and the factory installed second

apparatus.” During a retrofit, Seres or Seres’s supplier disconnects the vehicle data bus between

the factory-installed first and second apparatuses, such as those identified above. On information

and belief, Seres or Seres’s supplier accomplishes this by, for example, removing a connector

between the apparatuses.

               c.      The method in claim 1 further comprises “electrically connecting a retrofit

apparatus to the vehicle data bus.” During a retrofit, Seres or Seres’s supplier installs a “throttle

and brake by-wire controller module” and a “steering and shifting by-wire controller module,”

module,” which are retrofit apparatuses connected to the vehicle data bus.

               d.      Finally, the method in claim 1 comprises “transmitting a second message

from the retrofit apparatus to the factory-installed first apparatus, the second message being

indistinguishable from the first message.” Each of the retrofit apparatuses installed and used by

Seres or Seres’s supplier transmits a second message to the factory-installed first apparatus in the

manner described in the claim. For example, the Accused Vehicles modify the steering and shifting

signals to cause factory-installed systems, including TRCM and PSCM, to operate the vehicle

without a human driver.

       15.     To take another example, claim 6 of the ’505 Patent is infringed as follows:

               a.      The apparatus in claim 6 comprises “a factory-installed first apparatus

including a first processor which is programmed to receive a first message on a vehicle data bus

from a factory-installed second apparatus.” The Accused Vehicles have a factory-installed first




                                                 4
  Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 5 of 10 PageID #: 5



apparatus, which is programmed to receive a first message on a vehicle data bus from a factory-

installed second apparatus. Exemplary combinations include the following PSCM input messages:

           First Message             Second Apparatus                  Message Purpose
    Active park assist steering              PAM                  Request the PSCM to allow
        activation request                                      the PAM to take control of the
                                                                        steering angle
           Vehicle speed                     PCM                Disables the active park assist if
                                                                vehicle speed is too high during
                                                                          a maneuver

               b.      The apparatus in claim 6 further comprises “a retrofit apparatus connected

to the vehicle data bus including a second processor programmed to transmit a second message

which mimics the first message.” The Accused Vehicles have a “steering and shifting by-wire

controller module,” a retrofit apparatus that has been connected to the vehicle data bus (HS-CAN1

and/or HS-CAN2). There is wiring to connect this apparatus. The “steering and shifting by-wire

controller module” includes a second processor that is programmed to transmit a second message

that mimics the first message.

       16.     As a result of Defendant’s infringement of the ’505 Patent, Plaintiff has suffered

damages.

       17.     Plaintiff is therefore entitled to a money judgment in an amount adequate to

compensate for Defendant’s infringement, but in no event less than a reasonable royalty for the

use made of the invention by Defendant, together with interest and costs as fixed by the court.

       18.     Defendant has been aware of the ’505 Patent and its infringement of the ’505 Patent

since no later than July 11, 2018, when Sucxess sent a letter identifying the patent and setting forth

its infringement allegations.




                                                  5
  Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 6 of 10 PageID #: 6



       19.     Despite Defendant’s knowledge of the ’505 Patent and its infringement, Defendant

has, on information and belief, continued to infringe the ’505 Patent. Accordingly, Defendant’s

infringement has been and is willful, thus entitling Plaintiff to enhanced (treble) damages.

                       COUNT II – INFRINGEMENT OF THE ’707 PATENT

       20.     Plaintiff restates and incorporates by reference the foregoing allegations.

       21.     Defendant has infringed and, on information and belief, is now infringing, literally

or under the doctrine of equivalents, some or all claims of the ’707 Patent by making, using,

offering to sell, or selling in the United States, or importing into the United States, one or more

automobiles retrofitted with an ADAS kit made by Dataspeed Inc.

       22.     For example, claim 5 of the ’707 Patent is infringed as follows:

               a.      The product-by-process claim 5 covers a vehicle that has been retrofitted

according to the method as in claim 1. The Accused Vehicles have been retrofitted according to

that method as follows.

               b.      The method in claim 1 comprises “providing a vehicle having a factory-

installed first apparatus electrically connected to a factory-installed second apparatus, the factory-

installed second apparatus being configured to receive an electrical signal from the factory-

installed first apparatus.” To assemble an Accused Vehicle, Seres or a supplier to Seres purchases

and retrofits a Lincoln MKZ with the Active Park Assist option, which comes equipped with

various factory-installed apparatuses, such as PAM (park assist module), PSCM (power steering

control module), PCM (powertrain control module), IPC (instrument panel cluster), GWM

(gateway module), GSM (gearshift module), and TRCM (transmission range control module). The

factory installed apparatuses are electrically connected to one another and exchange electrical




                                                  6
  Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 7 of 10 PageID #: 7



signals through a data bus (HS-CAN1 and/or HS-CAN2 and/or HS-CAN3) in the following

exemplary combinations:

         Second Apparatus              First Apparatus              Electrical Signal
                GWM                          PAM               Active park assist steering
                                                                   activation request
                                                                 (through HS1-CAN)
                PSCM                        GWM                Active park assist steering
                                                                   activation request
                                                                 (through HS2-CAN)
                PSCM                        GWM                      Vehicle Speed
                                                                  (through HS2-CAN)
                GMW                         PSCM                Parking aid angle control
                                                                         status
                                                                  (through HS2-CAN)
                GWM                          PAM                    Parking aid status
                                                                  (through HS1-CAN)
                    PAM                     GWM                 Parking aid angle control
                                                                         status
                                                                  (through HS1-CAN)
             PAM, GWM                        PCM                     Vehicle Speed
                                                                  (through HS1-CAN)
                    IPC                     GWM                     Parking aid status
                                                                  (through HS3-CAN)
            TRCM, GWM                        GSM                    Gear button data
                                                                  (through HS2-CAN)
             GSM, GWM                       TRCM                   Gear confirmation
                                                                  (through HS2-CAN)

               c.         The method in claim 1 further comprises “electrically disconnecting the

factory-installed first apparatus from the factory-installed second apparatus.” During a retrofit,

Seres or Seres’s supplier disconnects the vehicle data bus between the factory-installed first and

second apparatuses, such as those identified above. On information and belief, Seres or Seres’s

supplier accomplishes this by, for example, removing a connector between the apparatuses.

               d.         The method in claim 1 further comprises “electrically connecting a retrofit

apparatus to the factory-installed first apparatus and to the factory-installed second apparatus.”

                                                   7
  Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 8 of 10 PageID #: 8



During a retrofit, Seres or Seres’s supplier installs a “throttle and brake by-wire controller module”

and a “steering and shifting by-wire controller module,” module,” which are retrofit apparatuses

connected to the vehicle data bus and thereby electrically connected to the first apparatus and to

the second apparatus.

               e.       Finally, the method in claim 1 comprises “generating a mimicked electrical

signal in the retrofit apparatus independently of the electrical signal from the factory-installed first

apparatus and receiving the mimicked electrical signal in the factory-installed second apparatus.”

Each of the retrofit apparatuses installed and used by Seres or Seres’s supplier generates mimicked

electrical signals in the form of spoofed CAN messages. The spoofed CAN messages are received

by the second apparatus. For example, the Accused Vehicles modify the steering and shifting

signals to cause factory-installed systems, including TRCM and PSCM, to operate the vehicle

without a human driver. The mimicked electrical signals are independently generated.

       23.     To take another example, claim 6 of the ’707 Patent is infringed as follows:

               a.       The apparatus in claim 6 comprises “a factory-installed first apparatus

configured to generate an electrical signal and a factory-installed second apparatus configured to

receive the electrical signal.” The Accused Vehicles have a factory-installed first apparatus, which

is programmed to transmit an electrical signal, in the form of a CAN bus message, to a factory

installed second apparatus, which is configured to receive the electrical signal (CAN bus message).

Exemplary combinations include the following PSCM input messages:

         First Apparatus              Second Apparatus                   Electrical Signal
      PAM (through GWM)                      PSCM                Active park assist steering angle
                                                                  request (used to command the
                                                                   steering angle during active
                                                                      park assist maneuvers)
               PCM                           PSCM                  Vehicle speed (disables the
                                                                   active park assist if vehicle


                                                   8
  Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 9 of 10 PageID #: 9



                                                                   speed is too high during a
                                                                           maneuver)

               b.      The apparatus in claim 6 further comprises “a retrofit apparatus electrically

connected to the factory-installed second apparatus” The Accused Vehicles have a “steering and

shifting by-wire controller module”, a retrofit apparatus that has been electrically connected to the

PSCM through HS-CAN2.

               c.      Finally, the apparatus in claim 6 further requires that “the retrofit apparatus

generates a mimicked electrical signal independently of the electrical signal generated by the

factory-installed” and that “the factory-installed second apparatus receives the mimicked electrical

signal” In the Accused Vehicles, the “steering and shifting by-wire controller module” retrofit

apparatus generates a mimicked “steering angle request” and/or “vehicle speed” electrical signal

(CAN signal). The mimicked signal is independently generated by the retrofit apparatus. The

PSCM receives the mimicked signal.

       24.     As a result of Defendant’s infringement of the ’707 Patent, Plaintiff has suffered

damages.

       25.     Plaintiff is therefore entitled to a money judgment in an amount adequate to

compensate for Defendant’s infringement, but in no event less than a reasonable royalty for the

use made of the invention by Defendant, together with interest and costs as fixed by the court.

       26.     Prior to filing suit, Sucxess sent a letter to Plaintiff making it aware of the ’707

Patent and its infringement of the ’707 Patent.

       27.     Despite Defendant’s knowledge of the ’707 Patent and its infringement, Defendant

has, on information and belief, continued to infringe the ’707 Patent. On information and belief,

Defendant’s infringement has been and is willful, thus entitling Plaintiff to enhanced (treble)

damages.


                                                  9
 Case 1:19-cv-02124-RGA Document 1 Filed 11/12/19 Page 10 of 10 PageID #: 10



                                             JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

       Plaintiff Sucxess LLC respectfully requests that the Court find in its favor and against

Defendant SF Motors, Inc. d/b/a Seres, and that the Court grant Plaintiff the following relief:

       A.      an adjudication that Defendant has infringed the ’505 and ’707 Patents;

       B.      an award of damages to be paid by Defendant adequate to compensate Plaintiff for

Defendant’s past infringement of the ’505 and ’707 Patents and any continuing infringement

through the date such judgment is entered, including pre-judgment and post-judgment interest,

costs, expenses, and an accounting of all infringing acts;

       C.      an order requiring Defendant to pay a royalty for any continued infringement after

the date judgment is entered;

       D.      an award of treble damages under 35 U.S.C. § 284;

       E.      any injunctive relief to which Plaintiff may be entitled; and

       F.      any and all such further relief at law or in equity that the Court may deem just and

proper, including but not limited to attorneys’ fees.


Dated: November 12, 2019                                Respectfully submitted by:

Of Counsel:
                                                        /s/ George Pazuniak
Maxwell Goss                                            George Pazuniak (DE Bar 478)
Maxwell Goss, PLLC                                      O’Kelly Ernst & Joyce, LLC
370 E. Maple Road, Third Floor                          901 N. Market St.
Birmingham, Michigan 48009                              Suite 1000
Office: (248) 266-5879                                  Wilmington, DE 19801
max@maxwellgoss.com                                     Tel: 302-478-4230
                                                        Email: GP@del-iplaw.com
                                                        Attorneys for Plaintiff



                                                 10
